Citation Nr: 1100839	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  05-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for spinal stenosis of the 
cervical and lumbar spine.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3. Entitlement to service connection for major depressive 
disorder.

4. Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2004 and June 2005 
by the RO in Wichita, Kansas.

The appellant testified at a Board hearing before the undersigned 
Veterans Law Judge (VLJ) in September 2006.

The Board remanded this case for further development in March 
2007.  


REMAND

The Board is obligated by law to ensure that the agency of 
original jurisdiction (AOJ) complies with its directives--where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded 
this case in March 2007 for a variety of reasons.  Among them was 
the appellant's report that he had treatment at either the 
Augusta or Atlanta VA Medical Center (VAMC) through the 1980s.  
The Appeals Management Center (AMC) requested records from both 
the Augusta and Atlanta VAMCs during its work on the Board's 
remand.  Unfortunately, the AMC only received a response from the 
Atlanta VAMC, indicating that they had no records on the 
appellant.  There is no record of a response from the Augusta 
VAMC.  The Board notes that the appellant mentioned this 
treatment again during his December 2009 VA examination for his 
spinal stenosis claim.  He referred to treatment at Augusta, 
making this an unavoidable remand.  The Board remands, again, for 
the appellant's VA treatment records from the Augusta VAMC from 
1980 to 1996.  See Stegall.

Should records be obtained, they may change the factual basis on 
which the December 2009 VA examination opinion was offered.  The 
Board instructs that, should records from Augusta be obtained, 
that the claims file be forwarded to the VA examiner who provided 
the December 2009 VA examination and opinion for an updated 
opinion as to whether any current spinal disability is at least 
as likely as not related to service.  

The Board has also noted that the AMC has failed to afford due 
process to the appellant on the psychiatric disability claims.  
The Board remanded these claims, in part, to obtain psychiatric 
treatment records from the Horizons Mental Health Center.  The 
appellant was sent letters in April 2007 and July 2008 requesting 
completed authorizations to obtain records from, in part, 
Horizons.  The appellant returned a form for Horizons, providing 
only a signature on the form, neglecting to fill in the date of 
his signature or indicate whether he authorized the release of 
information.  The AMC sent the authorized release, but Horizons 
responded in July 2008 the appellant had last been seen in June 
2006, but that the release was insufficient and requested that 
the appellant fill out a new release form.  In September 2008, 
the appellant sent in a January 2005 treatment report from 
Horizons.  In August 2009, the appellant was informed by the AMC 
that information had been received from, in part, Horizons.  The 
January 2010 Supplemental Statement of the Case indicates that a 
response was received from Horizons on August 5, 2008.  When VA 
attempts to assist a claimant by acquiring records on the 
claimant's behalf, VA is obligated to notify the claimant when 
those records are not obtained.  See 38 C.F.R. § 3.159(e) (2010).  
In this case, the AMC failed to inform the appellant that 
Horizons Mental Health Center had rejected the records request or 
inform him that the records existed, but required an adequate 
authorization.  The Board remands to inform the appellant and 
provide him the opportunity to submit a new, adequate release for 
Horizons Mental Health Center records.  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent treatment reports 
dating back to 1980 from the Augusta VAMC.  
If any records are unavailable, a negative 
reply should be included in the claims file.

2.  Inform the appellant that the records 
request to the Horizons Mental Health Center 
was rejected as the authorization form was 
not completed correctly.  Inform the 
appellant that, should he still wish to have 
these records associated with the file, he 
must provide a correctly completed release 
form, which includes a signature, a date and 
an indication that he does authorize the 
release of records.  

If the appellant provides a completed release 
form, obtain his treatment records from the 
Horizons Mental Health Center.  

3.  After obtaining the above evidence to the 
extent possible, send the claims file to the 
examiner who provided the December 2009 VA 
spine examination.  If that examiner is 
unavailable, forward the claims file to 
another qualified examiner.  Request that the 
examiner review the additional evidence and 
provide an updated opinion as to whether the 
appellant's spinal stenosis of the cervical 
or lumbar spine is at least as likely as not 
related to service.  

4.  Then, the AOJ should readjudicate the 
claims on the merits.  If any benefit sought 
is not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

